Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1 and 10, U.S. Patent #3,977,583 discloses a holster shell with slots and a holster insert with outwardly extending portions for mating with the holster shell slots, but the slots do not open the holster cavity to its surroundings and the holster insert’s engagement structures are not eyelets; as to claims 1 and 10, U.S. Patent #7,380,692 discloses a holster shell and cavity having slots (15, 16)  as claimed, and an insert having opposing engagement structures for engaging the slots, but the engagement structures are not eyelets as claimed and it also lacks the strap through the eyelets; as to claim 19, U.S. Patent Publication #2006/0226185 discloses a similar holster shell including a holster cavity (16) and having an internal positive retention feature (noting lowermost 20) distal from the upper perimeter and a holster insert (12) with a mating feature for the positive retention feature, but the mating structure is not a through-hole, and additionally even if the holes and catch member were switched the structure would still lack the cap and split as claimed; as to claim 19, U.S. Patent #9,451,820 discloses a shell having a cavity bounded by an upper perimeter and a cover for the upper perimeter including a split similar to that claimed, but even if the covering were modified to be a cap, the structure lacks the internal positive retention feature as claimed; additionally, there is insufficient motivation based on the current art of record to modify the prior art structures to arrive at the claimed invention absent impermissible hindsight.
The mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734